DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the amendment field on 11/09/2021.  Claims 1-4, 6-10, 13-20, and 22-30, of which claims 1, 17 and 25 are independent, were pending in this application and have been considered below.

	Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims Under 35 U.S.C. § 103 and Double patenting filed on 11/09/2021 have been fully considered. The Examiner  

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

 	Furthermore, the following is noted:

Applicant’s Argument: "the Applicant has amended independent Claims 1 and 17 and dependent Claims 29 and 30 to further clarify the claimed features. During the telephone interview the Examiner acknowledged that these amendments would overcome the outstanding rejections under 35 U.S.C. § 112(b).61 The Applicant therefore respectfully requests that these rejections be withdrawn." (Remarks, lines 22-25 of page 15 – footnotes in the original)

Examiner Response: Examiner respectfully disagrees. The Examiner’s comment regarding  rejections under 35 U.S.C. § 112(b) is extracted below (emphasis added):

35 U.S.C. 112
In respond to an Automated Interview Request (AIR) field by the Applicant on September 30, 2021, Kyle Schlueter, Applicant Attorney, Reg. No. 54,912, was contacted and a telephonic interview was held on Thursday October 10, 2021 to discuss a proposed amendment (see attached). The office action mailed on 08/11/2021 and rejection of claims 1-4, 6-10, 13-20, and 22-24 and 29-30 under 35 USC 112(b) was discussed in details. Examiner noted that the amended language deemed to overcome the rejection of claims under 35 USC 112(b), pending upon further review, considering the objected claims in the last office action.

Applicant’s Argument: " The Examiner instead cites Palmer ¶[0032] as disclosing this feature.82 The cited portion of Palmer discloses that when a patient monitoring unit is coupled to a defibrillator, "a grounded pin" alerts the patient monitoring unit to the presence of a connected device.93The disclosed use of a "grounded pin" cannot be understood as disclosing or rendering obvious providing "an alert via the display device in response to sensing the presence of the first defibrillator within the range of the transceiver" (emphasis added), as recited in independent Claims 1 and 17.” (Remarks, lines 16-23 of page 16 – footnotes in the original)

Examiner Response: Examiner respectfully disagrees, because Palmer et al. in ¶[0032] 

    PNG
    media_image1.png
    732
    671
    media_image1.png
    Greyscale


[0032] To facilitate use of the docking station 90 with
either the patient monitor 12 or defibrillator, connectors 30,
92 may be provided with identification features to identify a
connected device. For example, when the patient monitoring
unit 12 is coupled to the defibrillator 14, a grounded pin #10
alerts the patient monitoring unit 12 to the presence of a
connected device. The patient monitoring unit 12 may then
transfer an identity request over a transmit port #12 and
monitor a receive port #11 for an identifier. Alternatively, the
patient monitoring unit 12 may transmit an identify request
over ENET pins #5,7 and monitor ENET pins #6, 8 for a
response.

Examiner Note – It is noted that the Applicant did not amended the paragraph “receive a second device signal …” similar to the preceding amended paragraph discussing “the first device signal”, suggesting that, except for two different device signals and defibrillators, they are substantially the same!


Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-4, 6-10, 13-20, 22-24 and 29-30 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 1 and 17, claims as amended, now recite the limitation “sense/sensing a presence of a first defibrillator within a range of the transceiver based on the transceiver receiving a first device signal generated by the first defibrillator” (lines 6-8 of claim 1; lines 3-5 of claim 17), which term “sense/sensing a presence of a first defibrillator within the range” makes it vague and indefinite, because the newly added limitation suggests measuring the first signal strength of the first device to determine if the first defibrillator is within the range. However, claims also recite “measure/measuring a first signal strength of the first device signal” (line 11 of claim 1; 

Regarding claims 2-4, 6-10, 13-16, 18-20, 22-24, and 29-30, claims are rejected due to their dependency to the rejected claims 1 and 17, correspondingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary  A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 
	Claims 1-2, 4, 6, 9-10, 17-18, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2015/0220296 A1 to Lin et al. in view of Adler A, Halkin A, Viskin S. Wearable Cardioverter-Defibrillators. Circulation. Volume 127. Issue 7. 2013. 854-860. doi: 10.1161. cir.112.146530 (Adler et al., hereinafter) and further in view U.S. Patent Application Publication No. US 2003/0088275 A1 to Palmer et al. 

Regarding claim 1, Lin et al. disclose a medical device system (System 100 in Fig. 1), comprising: 
a transceiver; a display device ; and at least one processor coupled with the transceiver and the display device (“The system 100 may include a first user device 102 having one or more computer processors 104, a memory 106, which may store a communication application 108, a radio transceiver 110, a second radio transceiver 112, network and input/output (I/0) interfaces 114, a display 116, and a microphone in communication with each other.”, ¶[0018]), the at least one processor being configured 
sense a presence of a first defibrillator within a range of the transceiver based on the transceiver receiving a first device signal generated by the first defibrillator (¶[0018] the second radio transceiver 112 of the user device 102 may communicate with second radio transceiver 130 of the wireless display device(s) 122 detect whether the wireless display device(s) 122 is/are in the same room as the user device); 
receive a second device signal from a second device via the transceiver (¶[0018] the second radio transceiver 112 of the user device 102 may communicate with second radio transceiver 130 of the wireless display device(s) 122 detect whether the wireless display device(s) 122 is/are in the same room as the user device); 
measure a first signal strength of the first device signal (¶[0025] the communication application 108 may be configured to determine respective received signal strength indications (RSSIs) associated with the wireless display devices 122); 
measure a second signal strength of the second device signal (¶[0025] the communication application 108 may be configured to determine respective received signal strength indications (RSSIs) associated with the wireless display devices 122); 
estimate a first distance between the first device and the transceiver based on the first signal strength (¶[0025] the communication application 108 may identify wireless display devices associated with RSS is above a predetermined RSSI threshold, which may provide an estimation of which wireless display devices 122 (e.g., the wireless display devices so identified) may possibly be in the same room as the user device 102) {one of the ordinary skills understand how to do the well-known RSSI to distance conversion, i.e., any estimated distance is proportional to an specific RSSI and vice versa}; 
estimate a second distance between the second device and the transceiver based on the second signal strength(¶[0025] the communication application 108 may identify wireless display devices associated with RSS is above a predetermined RSSI threshold, which may provide an estimation of which wireless display devices 122 (e.g., the wireless display devices so identified) may possibly be in the same room as the user device 102) {one of the ordinary skills understand how to do the well-known RSSI to distance conversion, i.e., any estimated distance is proportional to an specific RSSI and vice versa}. 

Lin et al. disclose all the limitations as stated above, except for expressly teaching to maintain an active list of medical device inventory, the active list comprising information regarding the first defibrillator, the first distance, the second defibrillator, and the second distance. However, such additional features define a slight constructional change which comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance, or since they merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in Lin et al. using memory 106 that is included in the user device 102 (¶[0018]), as discussed above.

Lin et al. also disclose an indication of the display device  (¶[0018] If a wireless display device 122 is determined to be in the same room as the user device 102, the first radio transceiver 110 of the user device 102 may communicate with the first radio transceiver 128 of the wireless display device 122 to establish a streaming wireless display connection), except for expressly teaching to provide an indication of the estimated first distance between the first defibrillator and the transceiver and an indication of the estimated second distance between the second defibrillator and the transceiver via the display device. However, such providing such indication, e.g., displaying the first and second distance via display device, define a slight constructional change which comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance, or since they merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in Lin et al.  does not however expressly disclose that the first and second devices are first and second defibrillators.
 
Adler et al. expressly disclose a wearable cardioverter defibrillator. It is desirable to enhance the survival rate of a patient at a high risk for sudden cardiac death. Therefore, it would have been obvious to one of the ordinary skills, before the effective filing date of the claimed invention, to use device of Adler et al.  with system of Lin et al. in order to assist patients who are at significant risk for VT/VF but are not immediate candidates for  ICD, as suggested by Adler et al. (lines 17-21 of left col. of p. 854). Li et al.  in view of Adler et al. do not expressly disclose providing an alert via the display device indicating a presence of the first defibrillator and/or the second defibrillator. 


    PNG
    media_image2.png
    813
    644
    media_image2.png
    Greyscale

Palmer et al. disclose providing an alert via the display device in response to sensing the presence of the first defibrillator within the range of the transceiver  (¶[0032] when the patient monitoring unit 12 is coupled to the defibrillator 14, a grounded pin #10 alerts the patient monitoring unit 12 to the presence of a connected device). It is Palmer et al. with system of Li et al.  in view of Adler et al. in order to provide for distributing power within a cardiac treatment and monitoring system which includes a defibrillator releasably coupled to a patient monitoring unit, as suggested by Palmer et al. (¶[0006])

Regarding claim 17, the instant claim is corresponding method claim of the apparatus claim 1. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Regarding claims 2 and 18, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein one or both of the first device signal and the second device signal comprises stored device information that includes one or more of the device's type, model number, serial number, or capabilities (¶[0032] The database may store relationships between room identifiers and wireless address identifiers associated with respective wireless display devices 122. Thus, if a particular wireless display device 122 is located in a particular room, the database may store information that associates the room identifier of the particular room with the wireless address identifier of the particular wireless display device 122.).  

Regarding claims 4 and 20, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein the at least one processor is further configured to:
receive, via the transceiver, a third device signal from a device carried by medical device personnel (¶[0018] the second radio transceiver 112 of the user device 102 may communicate with second radio transceiver 130 of the wireless display device(s) 122 detect whether the wireless display device(s) 122 is/are in the same room as the user device); 
measure a third signal strength of the third device signal (¶[0025] the communication application 108 may be configured to determine respective received signal strength indications (RSSIs) associated with the wireless display devices 122); and 
estimate a third distance between the device carried by the medical device personnel and the transceiver based on the third signal strength (¶[0025] the communication application 108 may identify wireless display devices associated with RSS is above a predetermined RSSI threshold, which may provide an estimation of which wireless display devices 122 (e.g., the wireless display devices so identified) may possibly be in the same room as the user device 102) {one of the ordinary skills understand how to do the well-known RSSI to distance conversion, i.e., any estimated distance is proportional to an specific RSSI and vice versa}.  

Regarding claims 6 and 22, Lin et al. in view of Adler et al. disclose as stated above, except for expressly teaching wherein the active list further comprises information regarding a location of the first defibrillator and/or a location of the second defibrillator within an emergency response vehicle. 

However, However, such additional features define a slight constructional change which comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance, or since they merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR, the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Maintaining the aforementioned list as a data base is a well-known task, which solely requires a memory and could be part of the at least one database disclosed by Lin et al. using memory 106 that is included in the user device 102 (¶[0018]), as discussed above.

Regarding claim 9, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein the transceiver, the display device, and the at least one processor are implemented on a mobile device (User Device(s) 102, Fig. 1) .  

Regarding claim 10, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein the mobile device is a smart watch, a smart phone, or a tablet (User Device(s) 102, Fig. 1).  

	Claims 3 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2015/0220296 A1 to Lin et al. in view of Adler et al. and further in view of U.S. Patent Application Publication No. US 2014/0025131 A1 to Sullivan et al.

Regarding claims 3 and 19, Lin et al. in view of Adler et al. disclose as stated above, except for expressly etching wherein one or both of the first device signal and the second device signal comprises associated patient information that includes one or more of the patient's name, age, weight, or medical history. 

However, aforementioned additional features are well known in the art, as disclosed by Sullivan et al. (¶[0094]). It is desirable to provide the patient medical history to a rescuer when requested by the rescuer. Therefore, it would have been obvious to one of the ordinary skills, before the effective filing date of the claimed invention, to use teaching of Sullivan et al. with the device of Lin et al. in view of Adler et al.  in order to Adler et al. (lines 17-21 of left col. of p. 854).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

 Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1 and 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. US 10387830 B2 in view of Lin et al. 

US 10387830 B2 discloses all the limitations except for expressly teaching estimate a distance between the at least one medical device and the system transceiver based on the measured signal strength. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claims would have been obvious in view of the narrow issued claims (see In re Emert, 124 F.3d 1458, 44 USPQ2d 1149).

Allowable Subject Matter
	Claims 25-28 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered 

The following is a sample authorization form which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        16 Applicant-Initiated Interview Summary dated 28 October 2021.
        28 Non-Final Office Action dated 11 August 2021 at page 12 (line 18) - page 13 (line 3).
        39 Palmer at ¶[0032].